Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not disclose a hollow shaft having a first coil with a wire wound around into a hollow shape including a tapered portion, a spirally-arranged protruding portion provided on an outer peripheral surface of the shaft, pitches of adjacent portions of the spirally-arranged protruding portion provided on the tapered portion are different than pitches of adjacent portions on a distal end side of a proximal end portion provided at a proximal end side of the tapered portion, in combination with the other claimed elements. The closest prior art includes Alvord (US 207,932) that discloses a dilator having a hollow shaft including a coil having a wire wound around into a hollow shape. Martinez (US 8,273,100) discloses a vaso-occlusive device including a wire wound into a hollow shaft and a protruding helical coil wrapped around the shaft. Alvord discloses a tapered distal end and Martinez discloses a tapered distal end that is not formed of a coiled wire. However, Alvord and Martinez do not disclose spirally-arranged protruding portions on a tapered portion of the coiled hollow shaft having different pitches along the tapered portion. Mische (US 5,211,636) discloses a guidewire having a solid core wire (30), a hollow shaft formed of wound wire and a spirally-arranged protruding portion on an outer peripheral surface but does not disclose a tapered portion at a distal end of the hollow shaft due to the solid core wire having a solid distal tip or a spirally-arranged protruding portion on a tapered portion of the coiled hollow shaft having different pitches along the tapered portion than on a distal end side of a proximal end portion. Additionally, no other references, or reasonable combination .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JOCELIN C TANNER/Primary Examiner, Art Unit 3771